“ , Case 2:19-cv-03376-SPL--JFM Document 1 Filed 05/20/19 Page 1 of 7

L

“Z FIED —__LODGED |

Tennrtee Sted da \T540485 | _mecerven __cory

Name and Prisoner/Booking Number

Ctr \\a Tai — MAY 2.0 2019

Place of Confinement : CLERK U 8 DISTRICT C um ;
3250 W. Lower Buckeye Road DISTRICT AP/ARIZOMA
Mailing Address BY. DEPUTY gf

Phoenix, Arizona 85009
City, State, Zip Code

Mt Aeron

 

eats ate OT

 

 

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

 

 

 

 

CEnnisee a -\o Sod abs AI,
(Full Name of Plaintiff)
Plaintiff, ~ CV-19-3376-PHX-SPL-JFM
Vv. CASE NO. —
Dp 0 (To be supplied by the Clerk)
(1) bu) EW EONE
‘ (Full Name of Defendant) ‘
CIVIL RIGHTS COMPLAINT
(2) , BY A PRISONER
(3) , . .
O Original Complaint
(4) sy O First Amended Complaint
’ Defendant(s). 0 Second Amended Complaint
(1 Check if there are additional Defendants and attach page 1-A listing them.

 

 

A. JURISDICTION

1. This-Court has jurisdiction over this action pursuant to:
O 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
0 .28U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
O Other:

2.  Institution/city where violation occurred: Vo oe) %, A Qi 20 “N a

Revised 6/05/17 1 | 550/ 555

 
as:

as:

as:

as:

, Case 2:19-cv-03376-SPL--JFM Document 1 Filed 05/20/19 Page 2 of 7

B. DEFENDANTS

Name o eee EEE OF ul ( OK Z DYE. -__. The first Defendant is employed

 

 

 

 

 

 

at ‘ d
er and Title) (Institution)
Name of second Defendant: . The second Defendant is employed as:
(Position and Title) at (Institution)
Name of third Defendant: . The third Defendant is employed
(Position and Title) a (Institution)
Name of fourth Defendant: . The fourth Defendant is employed
at .

 

(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

L,

2.

C. PREVIOUS LAWSUITS
Have you filed any other lawsuits while you were a prisoner? O Yes he
If yes, how many lawsuits have you filed? . Describe the previous lawsuits:

a. First prior lawsuit:
1, Parties: v.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

b. Second prior lawsuit:
1. Parties: Vv.
2, Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?).

 

 

c. Third prior lawsuit:
1. Parties: Vv.
2. Court and case number:
3, Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 
, Case 2:19-cv-03376-SPL--JFM Document 1 Filed 05/20/19 Page 3 of 7

D. CAUSE OF ACTION ©

 
    
 

COUNTI i 2.
1. . State the constitutional or other federal civil ven that was violated: yu
. ‘ ‘ D

   

Od AShestnS. |
2. CountI. Identify the issue involved. Check only one. State additional issues in separate counts.
O Basic necessities O Mail Access to the court O Medical care
O Disciplinary proceedings O Psoperty O Exercise of religion O Retaliation
OO Excessive force by an officer hreat to safety O Other: -

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing legal aythority or arguments. :
v ¢ aly nousina L, Tenn tke

: . ‘
Outi V [ DV ba o YN YN 1%

—76' ‘Ve U YMA | 1 OW \oo Aina OWratk Wa O\o y
Oo ndéem ntdY dug tn ne lolackd mola & Ashe skos.

_*

 

 

 

 

 

 

 

 

 

 

 

 

     

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).
\ Iv chy Lenas 1 S Sof2é thread

    
 

 

5. Administrative Remedies:
a Are there any administrative remedies (grievance procedures or administrative appeals) available at
O Yes ONo

your institution?
b. Did you submit a request for administrative relief on Count I? O Yes ONo
c. Did you appeal your request for relief on Count J to the highest level? O Yes ONo
d. Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 
, Case 2:19-cv-03376-SPL--JFM Document1 Filed 05/20/19 Page 4 of 7

_ COUNT Il
1. State the constitutional or other federal civil right that was violated:

 

 

2. Count II. Identify the issue involved., Check only one. State additional issues in separate counts.
U Basic necessities D Mail G Access to the court O Medical care
O Disciplinary proceedings O Property O Exercise of religion O Retaliation
0 Excessive force by an officer 0 Threat to safety 0 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

- your institution? O Yes ONo
b. Did you submit a request for administrative relief on Count II? O Yes O No
c. Did you appeal your request for relief on Count II to the highest level? O Yes 0 No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 
, Case 2:19-cv-03376-SPL--JFM Document 1 Filed 05/20/19 Page 5 of 7

COUNT Ol
1. State the constitutional or other federal civil right that was violated:.

 

 

2. Count Ill. Identify the issue involved. Check only one. State additional issues in separate counts.
O Basic necessities O Mail O Access to the court O Medical care

O Disciplinary proceedings O Property o Exercise of religion G Retaliation
-O Excessive force by an officer 0 Threat to safety 0 Other:

 

3, Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5, Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? -O Yes O No
b. Did you submit a request for administrative relief on Count HI? Yes O No
c. Did you appeal your request for relief on Count III to the highest level? QO Yes O No
d. Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

If you assert more than three Counts, answer the questions listed above for each additional Count on.a separate page. -

 
, Case 2:19-cv-03376-SPL--JFM Document1 Filed 05/20/19 Page 6 of 7

E. REQUEST FOR RELIEF

State the relief you are seeking: :
= —__ (M))rwptaey, Onwipensabi on
+m WACAlc Ate in “t-steella sail

 

 

 

 

 

 

 

 

 

 

OY Cc! J
~ [declare under penalty of perjury that the foregoing is true and correct.
’
Executed on +1 [- 20
DATE — SIGNAT PLAINTIFF

 

- (Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

[
(Attorneys address & telephone number)

 

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being’continued and numiber

all pages.

\

 
" « ,Case 2:19-cv-03376-SPL--JFM Document1 Filed 05/20/19 Page 7 of 7

MARICOPA COUNTY SHERIFF’S OFFICE
CERTIFICATION

I hereby certify that on this date May 14, 2019

I mailed the original and one (1) copy to the Clerk of the United States District Court, District of
Arizona.

I further certify that copies of the original have been forwarded to:

_X Hon United States District Court, District of Arizona.

 

Hon United States District Court, District of Arizona.

 

____ Attorney General, State of Arizona,

 

____ Judge Superior Court, Maricopa County, State of Arizona.

 

 

____ County Attorney, Maricopa County, State of Arizona

___ Public Defender, Maricopa County, State of Arizona

 

___ Attorney

 

Other

 

 

 

B3638
Legal Support Specialist Signature S/N

INMATE LEGAL SERVICES
Maricopa County Sheriff's Office
3250 W. Lower Buckeye Rd.
Phoenix, AZ 85009

USDC Certification

 
